REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a reissue office action for US Patent 8,898,301, which included original patent claims 1–15.  Applicant requested amendment of the claims on 2/2/2021.  Claims 16–32 are pending.
It is noted that US Patent 8,898,301 has previously been reissued as US RE47,464.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The patentee claimed less than it was entitled to claim and thus files this application for a broadening reissue. As one example, each one (and collectively all) of the following limitations in claim 1, 6, and 11 is unnecessary and unduly narrowing:
 the limitation of "a recurring interval"
 that "server sessions," rather than "server resources" are monitored and redistributed
 that "message queues" rather than "requests" be monitored
The patentee therefore seeks to broaden, for example, claims 1, 6, and 11 to remove these and possibly other limitations to more fully claim the subject matter to which the patentee is entitled.” (6/24/2019 declaration p. 1).

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The oath or declaration identifies the application as 15/359,346 (the parent reissue) rather than the instant reissue application number, because it is a “copy of the reissue declaration from the parent [reissue] application”, according to applicant’s 2/2/2021 remarks.
Per MPEP 1414(II)(D)(1), “[w]here a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned . . . [t]he examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251 as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration.”
Also per MPEP 1414(II)(D)(1), “If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way . . . a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”
37 CFR 1.175(f)(2) states: “If all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.”


35 USC § 251 Rejections
Claims 16–32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
	
Specification
The amendment to the specification filed 2/2/2021 has been approved for entry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 
Claims 24 and 26–32 are rejected under pre-AIA  35 U.S.C. 102 (a) and/or (e) as being anticipated by US 2011/0286037 (Hamada).
24. A processor configured to: 
“A control unit 210 controls the operation of the server. The control unit 210 includes a CPU (Central Processing Unit) 211” (Hamada ¶ 0034).
monitor how many requests are made to a number of server resources configured to process the requests, thereby resulting in a number of requests made; 
“A reception processing unit provided in a document processing system receives a document data processing request from a user device” (Hamada at ABSTRACT).
“Each of the division queue 421, the document processing queue 422, and the coupling queue 423 is a queue that stores a job to be processed as a message” (Hamada ¶ 0046).
“the resource management unit 415 monitors the number of unprocessed messages (the number of jobs) that are stored in each of the division queue 421, the document processing queue 422, and the coupling queue 423” (Hamada ¶ 0052).
compare the number of requests made to at least one threshold; in response to determining that the number of requests made exceeds a first threshold, increase the number of server resources to process the requests, and in response to determining that the number of requests made is less than a second threshold, decrease the number of server resources to process the requests.
“The resource management unit 415 increases or decreases the number of instances assigned to the division processing unit 412, the document processing unit 413, or the coupling processing unit 414 in response to the monitoring result. In other words, the resource management unit 415 increases or decreases the number of processing units corresponding to a queue based on the number of jobs stored in 
“specifically, when the number of jobs stored in a queue is equal to or less than a predetermined threshold value (e.g., 0 or less), the resource management unit 415 decreases the number of processing units corresponding to the queue.  Also, when the number of jobs stored in a queue exceeds the predetermined threshold value, the resource management unit 415 increases the number of processing units corresponding to the queue” (Hamada ¶ 0052).

26. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests up to no more than a maximum limit, if the processor determines that the number of requests made exceeds the first threshold.
“When the total number of instances in each of the processing units is equal to or greater than the number of instances that can be activated by all of the processing units, the resource management unit 415 determines that a margin is unavailable with respect to the number of instances that can be activated” (Hamada ¶ 0082).

27. A processor according to claim 24, wherein the processor is further configured to decrease the number of server resources down to no less than a minimum limit, if the processor determines that the number of requests made is less than the second threshold.
“IS THE NUMBER OF INSTANCES IN THE CORRESPONDING PROCESSING UNIT TWO OR MORE . . . DECREASE THE NUMBER OF INSTANCES TO ONE” (Hamada FIG 10).

28. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests by reallocating idle server resources, if the processor determines that the number of requests made exceeds the first threshold.
“the number of instances in each of the processing units may be increased or decreased in the predetermined range of the number of instances that can be activated within the document processing system depending on the delay state or 
“the resource management unit 415 determines that a margin is available with respect to the number of instances that can be activated, and the process advances to step S59. Then, the resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue” (Hamada ¶ 0082).

29. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests by reallocating server resources having less workload, if the processor determines that the number of requests made exceeds the first threshold.
“the number of instances in each of the processing units may be increased or decreased in the predetermined range of the number of instances that can be activated within the document processing system depending on the delay state or the idle state of the processing units” (Hamada ¶ 0083).
“the resource management unit 415 determines that a margin is available with respect to the number of instances that can be activated, and the process advances to step S59. Then, the resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue” (Hamada ¶ 0082).
	Adding an instance which is idle or which is not currently assigned represents the addition of an instance which has “less workload” than an instance currently assigned to a queue for processing its requests.

30. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources by a predefined increment, if the processor determines that the number of requests made exceeds the first threshold.
“resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to 

31. A processor according to claim 24, wherein the processor is further configured to decrease the number of server resources by a predefined increment, if the processor determines that the number of requests made is less than the second threshold.
“IS THE NUMBER OF INSTANCES IN THE CORRESPONDING PROCESSING UNIT TWO OR MORE . . . DECREASE THE NUMBER OF INSTANCES TO ONE” (Hamada FIG 10).
“Next, the resource management unit 415 provides an instruction to the fabric controller 303 to decrease the number of instances in all of the processing units, in which the number of instances has been determined to be two or more, to one (step S55)” (Hamada ¶ 0080).
	“Decrease the number of instances to one” first requires a determination of the number of instances and then a determination of one less than such number, before the system instructs the carrying out of the determined decrease.

32. A processor according to claim 24, wherein the processor is further configured to perform its operations in a loop at a recurring interval.
“the resource management unit 415 monitors the number of unprocessed messages (the number of jobs) that are stored in each of the division queue 421, the document processing queue 422, and the coupling queue 423 or a storage time for storing a message in a queue at a predetermined time interval” (Hamada ¶ 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada in view of US 2011/0016223 (Iannaccone).
25. A processor according to claim 24, wherein the threshold is a percentage threshold.
	Hamada uses a queue threshold but does not appear to teach the use of percentage-based threshold for determining queue capacity.  Iannaccone however also teaches servers which employ load balancing.  In particular, Iannaccone teaches queue capacity and measures the queue loading via either a value or a percentage of the queue capacity.
“a threshold may be applied to queue capacity of a queue associated with an internal port, where if the capacity is within a certain range (or percentage) of the threshold, that queue may accept additional packets . . . A "hard limit" may include, for example, a queue capacity threshold that may not be exceeded” (Hamada ¶ 0029).
It would have been obvious to one of ordinary skill at the time of the invention to have employed a percentage-based approach with the queue load .  

Response to Arguments
Applicant argues:
“The Office Action asserted that Hamada anticipates the claim because Hamada purportedly teaches one of these alternatives (increasing the number of server resources to process the requests). However, there is no teaching or suggestion in Hamada of the other alternative (decreasing the number of server resources to process the requests). In this Amendment, Applicant has changed "or" to "and." Because Hamanda does not teach decreasing the number of server resources to process the requests, Hamanda does not anticipate amended independent Claim 24” 
Examiner disagrees.  The same cited paragraph 0052 of Hamada that teaches increasing resources also teaches decreasing of server resources, as a result of comparison to a threshold.
 
Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992